DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted, is being considered by the examiner.
Claim Objections
Claims 19-20 are objected to because of the following informalities:  the claims should be added “a non-transitory” before “computer-readable” to avoid 101 rejection.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
- Regarding to claim 1, the step “by determining, based on the timestamp, that information from a later portion of the network packet will be available to be transmitted out the egress port at a later time such that transmitting the information derived from the initial portion 
- Regarding to claim 2, the term “destination device” and receiving device” are the same or different?  Same rejection for claims 18-19.
- Regarding to claim 17, the term “shared device for a plurality of the network packets” is vague and unclear and leaves the examiner in doubt as the meaning of the technical feature to which it refers, thereby rendering the definition of the subject-matter of said claim unclear.
- Regarding to claim 18-19, the term “sufficiently soon” has no well-recognized meaning and technical feature to which it refers.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5, 7-8, 12-13, 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Edmiston (Pub. No. 20140098824).
- With respect to claims 1-2, 18-20, Edmiston teaches a device comprising: memory; and processing circuitry having access to the memory and configured to: receive, at an ingress port of the device, an initial portion of a network packet (see Fig. 1-3; par. 25 “A data frame is received by a receiver component 120 via input channel 110 in a form of a data stream. As the data is 
store timestamp information associated with receiving the initial portion of the packet (see par. 31 “By triggering the transmission of the frame data after receiving Y bytes of the frame data, a substantially absolute and deterministic latency for the start of a data frame through the cut-through forwarding module 100 may be achieved”; par. 32 “By segmenting received data frames into blocks of B bytes to be processed and subsequently transmitted individually, processing times and latency for the blocks of data through the cut-through forwarding module 100 may be easily deduced”; par. 33 “where: latency=Y (the latency of a frame being defined by the delimiter's Y parameter).” And par. 42 “the parameter Y effectively defines a latency of packet forwarding within the cut-through module 100, which is equal to the transmit time of the first bit of frame over the output channel 115 minus the receive time of first bit of frame on the input channel 110”; in order to being able to quantify latency “Y”, it is supposed that the receiving time of the initial portion of the packet is being store and/ logged); 
identify, based on information included within the network packet, an egress port of the device for outputting information to a destination device (Fig. 1-3 and par. 37), 561242-053US01 
determine whether to transmit information derived from the initial portion of the network packet out the egress port by determining that information from a later portion of the network packet will be available to be transmitted out the egress port sufficiently soon such that transmitting the information derived from the initial portion of the network packet will not cause an underrun condition (see par. 31-33 and 42 “it also defines the number of bits/bytes that the delimiter 150 waits before triggering transmission from the Tx FIFO 130 to the physical interface 115. The parameter X defines the number of bits/bytes that the delimiter moves to the Tx FIFO 130, it also defines directly or influences the amount of time for the processing domain 140 in order to handle the second block of the frame before encountering under-run or overrun”), 
transmit, out the egress port to a receiving device, the information derived from the initial portion of the network packet, receive, at the ingress port of the device, the later portion of the network packet, and transmit, over the egress port to the receiving device, the information from the later portion of the network packet (see par. 45).  Edmiston implicitly fails to teach details of claims such as initial portion, store the timestamp however it would have been obvious to a person before the effective filling date to understand the portion of frame and time of block consider the claim for processing data in the device.

- With respect to claims 7-8, Edmiston teaches wherein the initial portion of the network packet includes a packet header, and wherein identifying an egress port includes: parsing the packet header before receiving the later portion of the network packet (see par. 37 “where the frame being received comprises a header, for example an IP (Internet Protocol) header, that is larger than, say, Y bytes, it is assumed that the header of the received data frame is interpreted, but not changed. For the example illustrated in FIG. 3, the block size of 16 bytes combined with a `transmit after 24 bytes` configuration in the delimiter 150 would not allow for changing of any fields within the header if the header is greater than, say, 24 bytes (Y), since, if any fields within the header are changed, a new header checksum will be required to be re-calculated. However, as the remainder of the header is not received until the next block of data, it is not possible to wait for the rest of the header as this would cause under-run in doing so”).  
- With respect to claim 12-13, Edmiston teaches storing, by the device and in a buffer, the initial portion of the network packet, storing, by the device and in the buffer, the later portion of the network packet (e.g. buffer in Fig. 1-3).  

Claims 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Edmiston (Pub. No. 20140098824) in view of Inoue et al. (Patent No. 10528498).
- With respect to claim 10-11, Edmiston teaches limitation of claim 1, but fails to teach wherein ingress port and the egress port have different speeds.  Inoue teaches the different speed between ingress port and egress port (see abstract) therefore it would have been obvious to a person of ordinary skill in the art before the effective filling data to implement Inoue’s invention into Edmiston’s invention for control data flow in the network.


Allowable Subject Matter
Claims 4, 6, 9, 15-17 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHUC H TRAN whose telephone number is (571)272-3172.  The examiner can normally be reached on M-F 8-5 Flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chi Pham can be reached on 571-272-3179.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PHUC H TRAN/Primary Examiner, Art Unit 2471